Per Curiam.
These appeals were consolidated and considered by this court with MR. JUSTICE ROVIRA not participating. MR. JUSTICE GROVES, MR. JUSTICE LEE, and MR. JUSTICE ERICKSON would affirm the judgments of the trial courts while MR. CHIEF JUSTICE HODGES, MR. JUSTICE PRINGLE, and MR. JUSTICE CARRIGAN would reverse. Because this court, acting en banc, is equally divided in opinion, the judgments of the trial courts stand affirmed by operation of law. C.A.R. 35(e); City and County of Denver v. Board of County Commissioners, 145 Colo. 451, 359 P.2d 1031 (1961).